In re Zellinger, James A.; — Plaintiffs); Applying for Permission to take the July, 1995 Bar Examination.
Writ Granted in Part. It is ordered that the committee on Bar Admissions of the Louisiana State Bar Association permit petitioner to take the bar examination on July 17,19, and 21, 1995. However, petitioner’s eligibility for admission shall be contingent upon the Committee’s redetermination that he has met the “good moral character” requirement of Art. 14 Sec. 7(B)(1).
KIMBALL, J., not on panel.